 In the Matter of WODAAM CORPORATION (RADIO STATION WOV), EM-PLOYERandRADIO & TELEVISION BROADCAST ENGINEERS UNION, LOCAL1212, IBEW, AFL, PETITIONERCase No. d-RC-743SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 22, 1949On May 2, 1949, the Board issued a Decision and Direction of Elec-tion in this proceeding."On May 11, 1949, the Employer filed a motionrequesting the Board to reconsider that portion of its decision whichincludes the control room supervisor and the transmitter supervisorin the unit of radio technicians which the Board found may be appro-priate for the purposes of collective bargaining, or in the alternative,to reopen the record in order that further testimony, may be offeredto prove that the two disputed employees are supervisors as defined inthe Act.The Petitioner opposes the Employer's motion.Upon reconsideration of the entire record in this case, the Boardfinds that John Bubbers, the control room supervisor, and RichardDick, the transmitter supervisor, are supervisors as defined in theAct.As basis for our revised finding with respect to the supervisorystatus of Bubbers and Dick, we note that they are in charge of opera-tion and maintenance of the radio equipment in the control room andat the transmitter, respectively. It was stipulated by the parties thatthe supervisory authority of these two employees is the same.Un-contradicted testimony introduced at the hearing shows that Bubbersand Dick are in charge of preparation of working schedules for theemployees at their respective stations ; that they have authority toassign a replacement when an employee fails to report for duty, andin such event, have authority to direct employees to work overtime.In addition, they assign technicians to special jobs away from thestudio when the occasion arises and have the authority to excuse an183 N. L. R B. 335.84 N L R. B., No 59.480 WODAAM CORPORATION (RADIO STATION WOV)481employee from duty if overtime is not involved.HillisHolt, thechief engineer,exercisesgeneral supervision over the Employer'sengineeringdepartment.However, during the 2 or 3 months preceding the hearing, the chief engineer generallyhas been atthe studioonly 1 day a week. Bubbers testified that in Holt's absence the tech-nicians report any problems to, him which otherwise normally wouldbe reported to Holt if the latter were present.Furthermore, therewas credible testimony that, on at least two occasions within the past11/2 years, employees were discharged by or as a direct result of therecommendation of Bubbers.Accordingly, the Decision is herebyamended by excluding the control room supervisor and the transmittersupervisor fromthe unit which we have heretofore found may beappropriate for the purposes of collective bargaining.Pursuant to the Decision and Direction of Election issued in thiscase, an election was conducted on May 12, 1949, and in accordance.with the Rules and Regulations of the Board.The Tally of Ballotsshows that of 13 valid votes cast 7 were for the Petitioner, 3 againstand 3, including the ballots of Bubbers and Dick, were challenged.As the challenged ballots are insufficient in number to affect the re-sults ofthe election, it appears from the Tally of Ballots that a col-lective bargaining representative has been selected.In the Decision and Direction of Election previously referred to,the Board made no final determination of the appropriate unit, butstated that such determination would depend in part upon the resultsof the election among the employees in the voting group.Upon. the basis of the entire record in the case, the Board makesthe following :SUPPLEMENTARY FINDINGS OF FACTWe find that all radio technicians employed at the Employer'sradio station at 730 5th Avenue, New York City, and at its radiotransmitter in Carlstadt, New Jersey, excluding the chief engineer,the control room supervisor, the transmitter supervisor, and othersupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act, as amended.CERTIFICATION OF REPRESENTATIVESIt is hereby certified that Radio & Television Broadcast EngineersUnion, Local 1212, IBEW, AFL, has been designated and selected bya majority of the employees of the above-named Employer in the unit 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereinabove found by the Board to be appropriate as their represent-ative for the purposes of collective bargaining, and that, pursuant toSection,9 (a) of the,Act, as^,amended, the said organization is theexclusive representative of all the employees in such unit for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMANHERZOOand MEMBER GRAY took no part in theconsidera-tion of the above Supplemental Decision and Certification of Rep-resentatives.